ORDER
This Court has suspended respondent from the practice of law for one year. In the Matter of Moore, 329 S.C. 294, 494 S.E.2d 804 (1997).
IT IS ORDERED that Elliott T. Halio, Esquire, of Halio & Halio, P.A., of Charleston, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating accounts(s), and any other law office accounts respondent may maintain. Mr. Halio shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. If necessary, Mr. Halio may apply to the Chairperson of the Commission on Lawyer Conduct for authority to make disbursements from respondent’s accounts.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Elliott T. Halio, Esquire, has been duly appointed by this Court.
This Order shall be made public.
/s/ Ernest A. Finney, Jr., C.J.
/s/ FOR THE COURT